1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                       WESTERN DISTRICT OF WASHINGTON
9
10     Donald Murdzia,                                     Case No. C18-755RSL
11
                         Plaintiff,
12     v.                                                  ORDER GRANTING THE
13                                                         PARTIES’ STIPULATION TO
       Ocwen Loan Servicing, LLC,                          DISMISS ENTIRE ACTION
14                                                         WITH PREJUDICE
15                       Defendant.

16
17
18
19
            Based upon the Stipulation to Dismiss Entire Action, and good cause, this
20
     Court hereby orders the action to be, and is, dismissed with prejudice. Each
21
     party is to bear their own fees and costs.
22
            IT IS SO ORDERED
23
24
     Dated: October 24, 2018.
25
26                                                                  A
                                                                    Robert S. Lasnik
27                                                                  United States District Judge
28

      _________________________________________________________________________________________________
